Citation Nr: 1516894	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation at a higher level than that provided by 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972 and from February 1979 to June 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran testified at a Board hearing held at the RO.  A transcript of this hearing is of record.  The Veterans Law Judge who presided at the April 2011 hearing is no longer employed by the Board.  The Veteran was informed of this and of his options for another Board hearing but responded in January 2013 that he did not desire to have another Board hearing.

In December 2011, the Board issued a decision that denied the Veteran's claim of entitlement to specially adapted housing benefits.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court granted a joint motion of the parties, which effectively vacated the Board's December 2011 decision and returned the issue to the Board for further consideration. 

In an April 2013 decision, the Board granted the Veteran's claim seeking entitlement to specially adapted housing benefits.  The Veteran subsequently appealed this decision to the Court asserting, in pertinent part, that the Board failed to consider whether the Veteran was entitled to a greater special monthly compensation (SMC) rating than the one currently assigned under 38 U.S.C.A. § 1114(k).  In a July 2014 Order, the Court specifically stated that the Board's decision was remanded only to the extent that it failed to adjudicate a claim for entitlement to a higher level of SMC.  

In October 2014, the Board remanded this matter for additional evidentiary development.  


REMAND

The Veteran is seeking a higher level of SMC benefits than is provided by 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  Specifically, he asserts that he has suffered the anatomical loss or loss of use of both feet and is entitled to an "l" rating pursuant to 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

A.  Additional Records Received

The Appeals Management Center (AMC) issued its most recent supplemental statement of the case in January 2015.  Since that time, additional medical treatment records were submitted by the Veteran.  He has not waived his right to have this evidence initially considered by the originating agency.  Accordingly, a remand for that purpose is in order.

B.  Additional Records Available

A March 2015 letter from the Veteran's private prosthetist and orthotist (LPO) noted that he had been treating the Veteran since 2008.  The Veteran's private LPO also noted that they were in the process of making the Veteran a new prosthesis and most likely a new ankle foot orthosis.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2014); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, an attempt to obtain these records, with the assistance of the Veteran, must be made.

In April 2015, the Veteran submitted a statement indicating that he had additional evidence to submit in support of his claim.  He did not describe or identify the source of this additional evidence.  He should submit such evidence while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.  This must include a request for the Veteran to submit or identify sources of any additional pertinent evidence in support of his claim.  It must also include an attempt to obtain, with the assistance of the Veteran, the actual treatment records from the Veteran's private LPO.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC must readjudicate the issue on appeal, with consideration of all evidence received since the January 2015 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




